          Case 1:15-cv-00018-LJV Document 75 Filed 12/20/18 Page 1 of 1



UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
_______________________________________

CHRISTOPHER MCCROBIE


                                      Plaintiff,
     v.                                              Civil Action No. 1:15-cv-0018
PALISADES ACQUISITION XVI, LLC AND
HOUSLANGER & ASSOCIATES, PLLC AND
TODD HOUSLANGER

                              Defendants.
________________________________________
,

      NOTICE OF MOTION FOR LEAVE TO CITE ADDITIONAL AUTHORITY

       PLEASE TAKE NOTICE that upon Plaintiff’s Memorandum of Law, and the affirmation

of Kenneth R. Hiller, both of which are annexed hereto, Plaintiff Christopher McCrobie will

move this Court at a date and time to be set by the court, for an order granting Plaintiff leave to

cite the case of Baltazar v. Houslanger & Associates, PLLC, 2018 WL 3941943 (E.D.N.Y.

August 16, 2018), Report and Recommendation adopted by 2018 WL 4781143 (E.D.N.Y.

September 30, 2018). as additional authority in support of Plaintiff’s motion to amend its

complaint.


Dated: December 20, 2018
                                              /s/Timothy Hiller_________
                                              Timothy Hiller, Esq.
                                              Law Offices of Kenneth Hiller PLLC
                                              Attorneys for the Plaintiffs
                                              6000 North Bailey Avenue, Ste. 1A
                                              Amherst, NY 14226
                                              (716) 564-3288
                                              Email: thiller@kennethhiller.com
